UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

DARELL HARLOW,

                                     Plaintiff,
                                                                    5:18-CV-01239
v.
                                                                    (MAD/TWD)
ALLEN REBECCA HEARD, PROGRESSIVE
INSURANCE COMPANY,

                              Defendants.
_____________________________________________

APPEARANCES:

DARELL HARLOW
18-B-1614
Plaintiff pro se
Attica Correctional Facility
Box 149
Attica, New York 14011

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       The Clerk has sent to the Court for initial review the complaint in this 42 U.S.C. § 1983

civil rights action brought by pro se Plaintiff Darell Harlow against Defendants Allen Rebecca

Heard (“Heard”) and Progressive Insurance Company (“Progressive”). (Dkt. No. 1.) Plaintiff

has also filed a second application to proceed in forma pauperis (“IFP Application”), and a

motion for appointment of counsel. (Dkt. Nos. 3, 5.)

I.     PLAINTIFF’S IFP APPLICATION

       A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1) (2006). After reviewing Plaintiff’s IFP
Application (Dkt. No. 5), the Court finds that Plaintiff meets this standard. Therefore, Plaintiff’s

IFP Application (Dkt. No. 5) is granted.

II.     LEGAL STANDARD FOR INITIAL REVIEW OF COMPLAINT

        Even when a plaintiff meets the financial criteria for in forma pauperis, 28 U.S.C.

§ 1915(e) directs that when a plaintiff proceeds in forma pauperis, “the court shall dismiss the

case at any time if the court determines that . . . the action . . . (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). Additionally, if

a court “determines at any time that it lacks subject-matter jurisdiction, the Court must dismiss

the action.” Rule 12(h)(3) of the Federal Rules of Civil Procedure; see also Widad v. Brooklyn

Public Library, No. 15-CV-4312 (MKB), 2015 WL 7159796, at *1 (E.D.N.Y. Nov. 13, 2015)1

(dismissing state law claims for lack of subject matter jurisdiction under Fed.R.Civ.P. 12(h)(1)

on initial review pursuant to 28 U.S.C. § 1915(e)).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted). Although extreme caution

should be exercised in ordering sua sponte dismissal of a pro se complaint before the adverse



        1
        Copies of all unpublished decisions cited herein will be provided to Plaintiff in
accordance with LeBron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

                                                     2
party has been served and the parties have had an opportunity to respond, Anderson v. Coughlin,

700 F.2d 37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not

frivolous before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260

(2d Cir. 1991) (per curiam) (holding that a district court has the power to dismiss a complaint sua

sponte if the complaint is frivolous).

       To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.), cert.

denied, 513 U.S. 836 (1994) (citation omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S.

at 678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id.

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without


                                                  3
giving leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and internal quotation marks omitted). An opportunity to amend is not required

where “the problem with [the plaintiff’s] causes of action is substantive” such that “better

pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

III.   COMPLAINT

       Plaintiff alleges that on November 15, 2015, Defendant Heard asked him to drive her

Ford 150 truck to a mechanic and informed him that the truck would not go over thirty-five miles

per hour and had been parked for a couple of months. (Dkt. No. 1 at 2.2) As Plaintiff was

driving to the mechanic, smoke and flames came up from under the hood of the truck toward the

windshield. Id. Plaintiff stopped the truck and as he was reaching for the doorknob, there was an

explosion sound as the hood popped up and Plaintiff saw a huge flame. Id. at 3.

       Plaintiff lost his balance as he got out of the truck and heard a popping noise and felt

pressure in his left hip. Id. He was able to back away from the truck before it burst into flames

despite his hip injury. Id. Heard thereafter told Plaintiff that months earlier her ex-husband had

poured sugar in the gas tank, and she had poured turpentine in the tank in an attempt to dissolve

the sugar. Id. at 4. Plaintiff believes that was the most likely cause of the fire. Id. Plaintiff

received medical treatment for his hip. Id.

       Since the accident, Plaintiff has experienced nightmares, mood swings, permanent

weakness in his left hip, loss of enjoyment of life, anxiety and depression, and erectile



       2
          Page references to documents identified by docket number are to the numbers
assigned by the CM/ECF docketing system maintained by the Clerk’s Office.

                                                  4
dysfunction. Id. at 5. Plaintiff filed a claim with Defendant Progressive for the injuries sustained

as a result of the truck fire. Id. Progressive agreed to pay Plaintiff for his medical costs but not

for his injury, pain and suffering, or psychological health care and counseling for his near death

experience. Id. at 4-5. Plaintiff is seeking compensatory damages for his pain and suffering and

psychological counseling. Id. at 6.

IV.     FEDERAL SUBJECT MATTER JURISDICTION

        “It is a fundamental precept that federal courts are courts of limited jurisdiction.” Owen

Equip. & Erec. Co. v. Kroger, 437 U.S. 365, 374 (1978). Federal jurisdiction exists only when a

“federal question” is presented (28 U.S.C. § 1331), or where there is “diversity of citizenship”

and the amount in controversy exceeds $75,000 (28 U.S.C. § 1332). See Perpetual Sec., Inc. v.

Tang, 290 F.3d 132, 136 (2d Cir. 2002).

        Plaintiff has commenced this action under 42 U.S.C. § 1983, which provides in relevant

part:

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State . . . subjects, or causes to
               be subjected, any citizen of the United States . . . to the deprivation
               of any rights, privileges, or immunities secured by the Constitution
               and laws, shall be liable to the party injured . . . .

To state a claim under Section 1983, a plaintiff must allege that the challenged conduct (1) was

“committed by a person acting under color of state law,” and (2) “deprived [the plaintiff] of

rights, privileges, or immunities secured by the Constitution or laws of the United States.”

Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547

(2d Cir. 1994)). “The purpose of § 1983 is to deter state actors from using the badge of their

authority to deprive individuals of their federally guaranteed rights and to provide relief to


                                                  5
victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992).

       It is well settled that “the under-color-of-state-law element of § 1983 excludes from its

reach merely private conduct, no matter how discriminatory or wrongful.” Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 50 (1999) (citation and internal quotation marks omitted). A

plaintiff must therefore allege facts showing that a defendant was either a state actor or a private

party acting under color of state law with regard to the claim. Ciambriello v. County of Nassau,

292 F.3d 307, 323 (2d Cir. 2002); see also United States v. Int’l Broth. of Teamsters, Chauffeurs,

Warehousemen & Helpers of America, 941 F.2d 1292, 1295-96 (2d Cir. 1991) (“Because the

United States Constitution regulates only the Government, not private parties, a litigant claiming

that his constitutional rights have been violated must first establish that the challenged conduct

constitutes ‘state action.’”). Private actors have been found to engage in “state action” when they

are “willful participant[s] in joint activity with the State or its agents.” Adickes v. S.H. Kress &

Co., 398 U.S. 144, 152 (1970) (citing United States v. Price, 383 U.S. 787, 794 (1966)).

       Plaintiff has alleged no deprivation of rights secured by the United States Constitution or

under federal law, nor has he alleged facts plausibly showing that either Defendant was a state

actor or private party acting under color of state law in connection with his claims. Construed

most generously, Plaintiff’s complaint might be found to allege state law claims for negligence

against Heard and wrongful denial of an insurance claim against Progressive. Therefore, the

Court finds that there is no federal subject matter jurisdiction over Plaintiff’s claims.

       Plaintiff’s complaint also fails to allege a basis for diversity jurisdiction under 28 U.S.C.

§ 1332. To establish jurisdiction under § 1332, diversity must be complete. See Cushing v.

Moore, 970 F.2d 1103, 1106 (2d Cir. 1992) (“complete diversity [is required] between all


                                                  6
plaintiffs and all defendants.”) Therefore, Plaintiff must allege that he and all of the Defendants

are citizens of different states. He has not done so, nor could he, since Plaintiff resides in New

York, and Defendant Heard is also a New York resident. (Dkt. No. 1 at 1.)

       Based upon the foregoing, the Court finds that there is no federal subject matter

jurisdiction over Plaintiff’s claims and recommends that the complaint be dismissed sua sponte

upon initial review under 28 U.S.C. § 1915(e) and Fed.R.Civ.P. 12(h)(3) for lack of subject

matter jurisdiction. Inasmuch as lack of subject matter jurisdiction is a substantive defect, Deuel

v. Dalton, No. 1:11-CV-0637 (GTS/RFT), 2012 WL 235523, at *8 n.19 (N.D.N.Y. Jan. 25,

2013), the Court further recommends that the dismissal be without leave to amend.

V.     PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed a motion for the appointment of counsel. (Dkt. No. 3.) The Court

denies the motion as moot in light of its recommendation that Plaintiff’s complaint be dismissed

for lack of subject matter jurisdiction. Even if the Court were not recommending dismissal, a

more fully developed record would be necessary before an assessment can be made as to whether

counsel should be appointed. See Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997). The

denial is without prejudice so that Plaintiff will not be precluded from making a subsequent

request for appointment of counsel in the event the District Court allows the action to proceed or

grants Plaintiffs’ leave to file an amended complaint.

       ACCORDINGLY, it is hereby

       ORDERED that Plaintiff’s second IFP Application (Dkt. No. 5) is GRANTED; and it is

       RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be sua sponte DISMISSED

for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e) and Fed.R.Civ.P. 12(h)(3)


                                                 7
WITHOUT LEAVE TO AMEND; and it is hereby

       ORDERED that Plaintiff’s motion for appointment of counsel (Dkt. No. 3) is DENIED

without prejudice as moot; and it is further

       ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with copies of the unpublished decisions cited herein in accordance with

the Second Circuit decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.3 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72.


Dated: November 7, 2018
       Syracuse, New York




       3
          If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-Recommendation was
mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed
period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).

                                                 8
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                              constitutional right to due process and equal protection
                                                              under 42 U.S.C. § 1983 in connection with various custody
                 2012 WL 235523
                                                              proceedings involving Plaintiff Loriann's minor child,
   Only the Westlaw citation is currently available.
                                                              BMD. (Dkt. No. 1 at 4.)
            United States District Court,
                  N.D. New York.
                                                              More specifically, construed with the utmost of special
    Loriann DEUEL and Lorraine Deuel, Plaintiffs,             liberality, Plaintiffs' Complaint asserts the following six
                            v.                                claims against Defendants: (1) Defendants New York
   Frank T. DALTON; State of New York; New York               State Unified Court System and Cholakis violated, and/
                                                              or conspired to violate, Plaintiffs' due process rights under
 State Unified Court System; Philip J. Danaher, Esq.,
                                                              the Fourteenth Amendment by, inter alia, improperly
 as the attorney appointed to act as Law Guardian for
                                                              (a) exercising jurisdiction over Plaintiffs during various
  BMD; Catherine Cholakis, as the presiding justice
                                                              custody proceedings from 2002 to 2004, where no such
   of the Family Court assigned to this proceeding;           jurisdiction existed, (b) failing to notify her of various
  John & Jane Does 1–100, whose identities may or             of those court proceedings, (c) holding various of those
   may not be known but necessary parties to these            proceedings in her absence, and (d) awarding Defendant
     proceedings; ABC Corp's 1–100, those entities            Dalton custody of BMD, even though Defendant Dalton
      whose identities are currently unknown, but             had not established paternity; (2) Defendants New York
 necessary parties to these proceedings, Defendants.          State Unified Court System and Cholakis violated,
                                                              and/or conspired to violate, Plaintiffs' equal protection
             No. 1:11–CV–0637 (GTS/RFT).                      rights under the Fourteenth Amendment by denying
                            |                                 Plaintiffs their parental and familial rights; (3) Defendants
                      Jan. 25, 2012.                          New York State Unified Court System, Cholakis and
                                                              Danaher committed, and/or conspired to commit, fraud
Attorneys and Law Firms                                       against Plaintiffs; (4) Defendants New York State Unified
                                                              Court System, Cholakis and Danaher suborned, and/or
Loriann and Lorraine Deuel, Unionville, TN, pro se.
                                                              conspired to suborn, perjury by Defendant Dalton; (5)
                                                              Defendant Cholakis, New York State Family Court Judge
                                                              committed judicial misconduct against Plaintiffs; and (6)
                DECISION and ORDER
                                                              Defendant Danaher committed professional misconduct
Hon. GLENN T. SUDDABY, District Judge.                        against Plaintiffs. (Dkt. No. 1 at 30–34.)

 *1 Currently before the Court, in this pro se civil          For a more detailed recitation of Plaintiffs' claims, and
rights action filed by Loriann Deuel and Lorraine Deuel       the factual allegations giving rise to those claims, reference
(“Plaintiffs”) against the above-captioned defendants         is made to Plaintiffs' Complaint and Magistrate Judge
(together “Defendants”), are (1) United States Magistrate     Treece's Report–Recommendation in their entireties.
Judge Randolph F. Treece's Report–Recommendation              (Dkt.Nos.1, 4.)
recommending that Plaintiff's Complaint be dismissed,
and (2) Plaintiffs' Objections to that Report–
Recommendation. (Dkt.Nos.4, 5.) For the following                B. Magistrate Judge Treece's Report–Recommendation
reasons, the Report–Recommendation is accepted and            On July 19, 2011, Magistrate Judge Treece issued a
adopted, and Plaintiffs' Complaint is dismissed.              Report–Recommendation recommending that Plaintiffs'
                                                              Complaint be dismissed for the following reasons: (1)
                                                              the Court lacks subject-matter jurisdiction over domestic
I. RELEVANT BACKGROUND                                        relations matters, including those related to child custody;
                                                              (2) Plaintiffs' claims are barred by the applicable statute
  A. Plaintiffs' Complaint                                    of limitations; and (3) Plaintiff has failed to state a claim
On June 8, 2011, Plaintiffs filed their Complaint             upon which relief can be granted pursuant to 28 U.S.C. §
in this action. (Dkt. No. 1.) Generally, in their             1915(e)(2). (See generally Dkt. No. 4.)
Complaint, Plaintiffs allege that Defendants violated their


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                Fed.R.Civ.P. 72(b), Advisory Committee Notes: 1983
   C. Plaintiffs' Objections to the Report–
                                                                Addition. 3 Similarly, when an objection merely reiterates
   Recommendation
                                                                the same arguments made by the objecting party in its
 *2 On August 1, 2011, Plaintiffs filed their Objections
                                                                original papers submitted to the magistrate judge, the
to the Report–Recommendation. (Dkt. No. 5.) Generally,
                                                                Court subjects that portion of the report-recommendation
liberally construed, Plaintiffs' Objections argue that
Magistrate Judge Treece made the following errors: (1)          to a clear error review. 4 Finally, when a party makes no
the Court does have subject-matter jurisdiction in this case    objection to a portion of a report-recommendation, the
because the relief requested does not require the Court to      Court reviews that portion for clear error. Fed.R.Civ.P.
“become enmeshed in factual disputes” (Dkt. No. 5 at 3);        72(b), Advisory Committee Notes: 1983 Addition. 5
(2) Plaintiffs have stated a claim under 42 U.S.C. § 1983
because they have adequately alleged Defendants Dalton          After conducting the appropriate review, the Court may
and Danaher are state actors (Dkt. No. 5 at 4); and (3) the     “accept, reject, or modify, in whole or in part, the findings
action is not barred by the applicable statute of limitations   or recommendations made by the magistrate judge.” 28
because the state court “matter has been ongoing for the        U.S.C. § 636(b) (1)(C).
past seven years.” (Dkt. No. 5 at 4.)

In addition, in their Objections, Plaintiffs seek leave to          B. Legal Authority for Reviewing a Complaint Sua
file an Amended Complaint, which Plaintiffs purport                 Sponte
would do the following: (1) remove Defendant Cholakis            *3 Under the circumstances, the Court's authority
from this action “pursuant to judicial immunity statutes”;      to sua sponte review Plaintiffs' Complaint stems from
(2) “remove the habeas corpus request”; and (3) include         three separate sources. (1) Fed.R.Civ.P. 12(h)(3), which
recent civil rights violations in an effort “to clear up        provides that “[i]f the court determines at any time that
misunderstandings regarding jurisdiction, timeliness, and       it lacks subject-matter jurisdiction, the court must dismiss
the statement of claims.” (Dkt. No. 5 at 6.)                    that action”; (2) 28 U.S.C. § 1915(e)(2) (B), which provides
                                                                that, when a plaintiff seeks to proceed in forma pauperis,
                                                                “the court shall dismiss the case at any time if the court
II. RELEVANT LEGAL STANDARDS                                    determines that—... the action (i) is frivolous or malicious;
                                                                (ii) fails to state a claim on which relief may be granted;
   A. Standard of Review Governing a Report–                    or (iii) seeks monetary relief against a defendant who is
   Recommendation                                               immune from such relief”; and (3) the Court's inherent
When a specific objection is made to a portion of               power to manage its docket.
a magistrate judge's report-recommendation, the Court
subjects that portion of the report-recommendation to           With regard to the second of the three above-described
a de novo review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. §            authorities, the Court notes that the dismissal of an action
636(b)(1)(C). To be “specific,” the objection must, with        as barred by the applicable statute of limitation may
particularity, “identify [1] the portions of the proposed       fall within the ambit of the Court's power to dismiss a
findings, recommendations, or report to which it has an         complaint for failure to state a claim pursuant to 28 U.S.C.
objection and [2] the basis for the objection.” N.D.N.Y.
                                                                § 1915(e). 6 In addition, the dismissal of an action as
L.R. 72.1(c). 1 When performing such a de novo review,          duplicative has been found to fall within the ambit of the
the Court “may ... receive further evidence....” 28 U.S.C. §    Court's power to dismiss a complaint which is frivolous or
636(b) (1). However, a district court will ordinarily refuse
                                                                malicious pursuant to 28 U.S.C. § 1915(e). 7
to consider evidentiary material that could have been, but
was not, presented to the magistrate judge in the first
                                                                With regard to the third of the three above-described
instance. 2                                                     authorities, it is well settled that a district court has
                                                                the power to sua sponte dismiss pro se complaint
When only a general objection is made to a portion of           based on frivolousness. See, e.g., Fitzgerald v. First
a magistrate judge's report-recommendation, the Court           E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d
subjects that portion of the report-recommendation to           Cir.2000) (recognizing that district court has power to sua
only a clear error review. Fed.R.Civ.P. 72(b)(2) and (3);


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

sponte dismiss pro se complaint based on frivolousness
notwithstanding fact that plaintiff has paid statutory filing     Because Plaintiffs' Complaint is dismissed based on the
fee). It is also is well settled that “[a]s part of its general   first ground, a few words regarding that ground are
power to administer its docket, a district court may stay         appropriate. Rule 8(a)(2) of the Federal Rules of Civil
or dismiss a suit that is duplicative of another federal          Procedure requires that a pleading contain “a short and
court suit.” Curtis v. Citibank, N.A., 226 F.3d 133, 138          plain statement of the claim showing that the pleader is
(2d Cir.2000); see also Colo. River Water Conservation            entitled to relief.” Fed.R.Civ.P. 8(a)(2) [emphasis added].
Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236, 47      In the Court's view, this tension between permitting
L.Ed.2d 483 (1976) (“As between federal district courts, ...      a “short and plain statement” and requiring that the
though no precise rule has evolved, the general principle is      statement “show[ ]” an entitlement to relief is often at
to avoid duplicative litigation.”). The power to dismiss a        the heart of misunderstandings that occur regarding the
duplicative lawsuit is meant to foster judicial economy and       pleading standard established by Fed.R.Civ.P. 8(a)(2).
the “comprehensive disposition of litigation.” Kerotest
Mfg. Co. v. C–O–Two Fire Equip. Co., 342 U.S. 180, 183,           On the one hand, the Supreme Court has long
                                      8
72 S.Ct. 219, 96 L.Ed. 200 (1952). The doctrine is also           characterized the “short and plain” pleading standard
meant to protect parties from “the vexation of concurrent         under Fed.R.Civ.P. 8(a)(2) as “simplified” and “liberal.”
litigation over the same subject matter.” Adam v. Jacob,          Jackson, 549 F.Supp.2d at 212, n. 20 (citing Supreme
                                                                  Court case). On the other hand, the Supreme Court has
950 F.2d 89, 93 (2d Cir.1991) . 9
                                                                  held that, by requiring the above-described “showing,”
                                                                  the pleading standard under Fed.R.Civ.P. 8(a)(2) requires
   C. Legal Standard Governing Dismissal Based on Lack            that the pleading contain a statement that “give[s] the
   of Subject–Matter Jurisdiction                                 defendant fair notice of what the plaintiff's claim is and the
Magistrate Judge Treece correctly recited the legal               grounds upon which it rests.” Jackson, 549 F.Supp.2d at
standard governing a dismissal based on lack of subject-          212, n .17 (citing Supreme Court cases) (emphasis added).
matter jurisdiction in his Report–Recommendation. (Dkt.
No. 4 at 2–3.) As a result, that standard is incorporated         The Supreme Court has explained that such fair notice
herein by reference in this Decision and Order.                   has the important purpose of “enabl[ing] the adverse
                                                                  party to answer and prepare for trial” and “facilitat[ing]
                                                                  a proper decision on the merits” by the court. Jackson,
   D. Legal Standard Governing Dismissal Based on                 549 F.Supp.2d at 212, n. 18 (citing Supreme Court
   Expiration of Statute of Limitations                           cases); Rusyniak v. Gensini, 629 F.Supp.2d 203, 213 & n.
 *4 Magistrate Judge Treece correctly recited the legal           32 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit
standard governing a dismissal based on the expiration            cases). For this reason, as one commentator has correctly
of the relevant statute of limitations in his Report–             observed, the “liberal” notice pleading standard “has its
Recommendation. (Dkt. No. 4 at 3–4.) As a result,                 limits.” 2 Moore's Federal Practice § 12.34[1][b] at 12–
that standard is incorporated herein by reference in this         61 (3d ed.2003). For example, numerous Supreme Court
Decision and Order.                                               and Second Circuit decisions exist holding that a pleading
                                                                  has failed to meet the “liberal” notice pleading standard.
                                                                  Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing Supreme
   E. Legal Standard Governing Dismissal Based on                 Court and Second Circuit cases); see also Ashcroft v. Iqbal,
   Failure to State a Claim                                       556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d 868
It has long been understood that a dismissal for failure to       (2009).
state a claim upon which relief can be granted, pursuant
to Fed.R.Civ.P. 12(b)(6), can be based on one or both              *5 Most notably, in Bell Atlantic Corp. v. Twombly, the
of two grounds: (1) a challenge to the “sufficiency of the        Supreme Court reversed an appellate decision holding
pleading” under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to       that a complaint had stated an actionable antitrust claim
the legal cognizability of the claim. Jackson v. Onondaga         under 15 U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550
Cnty., 549 F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008)           U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). In
(McAvoy, J., adopting Report–Recommendation on de                 doing so, the Court “retire[d]” the famous statement by
novo review).


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

the Court in Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct.       the-defendant-unlawfully-harmed-me accusation.” Id.
99, 2 L.Ed.2d 80 (1957), that “a complaint should not             (citations omitted).
be dismissed for failure to state a claim unless it appears
beyond doubt that the plaintiff can prove no set of facts          *6 This pleading standard applies even to pro se litigants.
in support of his claim which would entitle him to relief.”       While the special leniency afforded to pro se civil rights
Twombly, 127 S.Ct. at 1968–69. Rather than turn on the            litigants somewhat loosens the procedural rules governing
conceivability of an actionable claim, the Court clarified,       the form of pleadings (as the Second Circuit has observed),
the “fair notice” standard turns on the plausibility of an        it does not completely relieve a pro se plaintiff of
actionable claim. Id. at 1965–74. The Court explained             the duty to satisfy the pleading standards set forth in
that, while this does not mean that a pleading need “set out      Fed.R.Civ.P. 8, 10 and 12. 10 Rather, as both the Supreme
in detail the facts upon which [the claim is based],” it does     Court and Second Circuit have repeatedly recognized, the
mean that the pleading must contain at least “some factual        requirements set forth in Fed.R.Civ.P. 8, 10 and 12 are
allegation[s].” Id . at 1965. More specifically, the “[f]actual   procedural rules that even pro se civil rights plaintiffs
allegations must be enough to raise a right to relief above
                                                                  must follow. 11 Stated more simply, when a plaintiff is
the speculative level [to a plausible level],” assuming (of
                                                                  proceeding pro se, “all normal rules of pleading are not
course) that all the allegations in the complaint are true.
                                                                  absolutely suspended.” Jackson, 549 F.Supp.2d at 214, n.
Id.
                                                                  28 [citations omitted]. 12
As for the nature of what is “plausible,” the Supreme
Court explained that “[a] claim has facial plausibility when
                                                                     F. Legal Standard Governing Dismissal Based on
the plaintiff pleads factual content that allows the court
                                                                     Duplicative Nature of Action
to draw the reasonable inference that the defendant is
                                                                  Although no precise test has been articulated for
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
                                                                  determining whether actions are duplicative, “the general
U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).
                                                                  rule is that a suit is duplicative of another suit if the parties,
“[D]etermining whether a complaint states a plausible
                                                                  issues and available relief do not significantly differ
claim for relief ... [is] a context-specific task that requires
                                                                  between the two actions.” I.A. Durbin, Inc. v. Jefferson
the reviewing court to draw on its judicial experience and
                                                                  Nat. Bank, 793 F.2d 1541, 1551 (11th Cir.1986). “Courts
common sense.... [W]here the well-pleaded facts do not
                                                                  generally look to the identity of the parties, legal claims,
permit the court to infer more than the mere possibility
                                                                  factual allegations including temporal circumstances, and
of misconduct, the complaint has alleged-but it has not
                                                                  the relief sought to determine if the complaint is repetitive
show[n]-that the pleader is entitled to relief.” Iqbal, 129
                                                                  or malicious.” Hahn, 2006 WL 2160934, at *3.
S.Ct. at 1950 [internal quotation marks and citations
omitted]. However, while the plausibility standard “asks
                                                                  It is worth noting that district courts have broad discretion
for more than a sheer possibility that a defendant has
                                                                  in determining whether an action should be dismissed as
acted unlawfully,” id., it “does not impose a probability
                                                                  duplicative. Lopez v. Ferguson, 361 F. App'x 225, 226 (2d
requirement.” Twombly, 550 U.S. at 556.
                                                                  Cir.2010) (affirming dismissal of action as duplicative of
                                                                  a pending class action as to which plaintiff fell within
Because of this requirement of factual allegations
plausibly suggesting an entitlement to relief, “the tenet         the certified class). 13 There are several approaches to
that a court must accept as true all of the allegations           the proper disposition of duplicative actions, including
contained in the complaint is inapplicable to legal               stay of the second action, dismissal without prejudice,
conclusions. Threadbare recitals of the elements of a cause       and consolidation. Curtis, 226 F.3d at 138. In addition,
of action, supported by merely conclusory statements,             “simple dismissal of the second suit is another common
do not suffice.” Iqbal, 129 S.Ct. at 1949. Similarly,             disposition because plaintiffs have no right to maintain
a pleading that only “tenders naked assertions devoid             two actions on the same subject in the same court, against
of further factual enhancement” will not suffice. Iqbal,          the same defendant at the same time.” Id. at 138–39. 14
129 S.Ct. at 1949 (internal citations and alterations
omitted). Rule 8 “demands more than an unadorned,
                                                                    G. Legal Standard Governing Dismissal Based on
                                                                    Doctrines of Res Judicata and/or Collateral Estoppel


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

Claim preclusion, also sometimes referenced to as res          object, they fail to provide any legal basis for the
judicata, requires that a final judgment of an action on       objection. (See generally Dkt. No. 5 at 4–6 .) As a
the merits be given preclusive effect, barring parties, as     result, the Court reviews that portion of Magistrate Judge
well as those in privity with them, from relitigating claims   Treece's Report–Recommendation to which Plaintiffs
which were or could have been raised in the prior action.      object for only clear error. Fed.R.Civ.P. 72(b)(2); 28
Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286–87         U.S.C. § 636(b)(1)(C).
(2d Cir.2002); see also Fay v. South Colonie Cent. Sch.
Dist., 802 F.2d 21, 28 (2d Cir.1986) (citing Federated Dep't   After carefully subjecting Magistrate Judge Treece's
Stores v. Moitie, 452 U.S. 394, 398 [1981] ), overruled on     Report–Recommendation to the appropriate level of
other grounds, Taylor v. Vermont Dep't of Educ., 313 F.3d      review, the Court finds no error in the Report–
768 (2d Cir.2002).                                             Recommendation. Magistrate Judge Treece employed
                                                               the proper standards, accurately recited the facts, and
Issue preclusion, a more narrow doctrine often referred        reasonably applied the law to those facts. As a result, the
to as collateral estoppel, bars a party that has had a         Report–Recommendation is accepted and adopted in its
full and fair opportunity to litigate an issue of fact or      entirety for the reasons stated therein. The court would
law from relitigating the same issue once it has been          add only five brief points.
actually and necessarily decided against that party or its
privy. McKithen v. Brown, 481 F.3d 89, 105 (2d Cir.2007);      First, those portions of Magistrate Judge Treece's Report–
Marvel, 310 F.3d at 288–89.                                    Recommendation that the Court has reviewed only for
                                                               clear error (e.g., the holding that Plaintiffs' claims are
                                                               barred by the statute of limitations) would survive even a
III. ANALYSIS                                                  de novo review.
 *7 As stated above in Part I.C. of this Decision and
Order, Plaintiffs' Objections argue that Magistrate Judge      Second, Plaintiff's argument that the Court need not
Treece made the following errors: (1) the Court does           “become enmeshed in factual disputes” (and thus it does
have subject-matter jurisdiction in this case because the      have subject-matter jurisdiction in this case) is without
relief requested does not require the Court to “become         merit for several reasons. For example, to determine
enmeshed in factual disputes” (Dkt. No. 5 at 3); (2)           whether Plaintiffs' due process rights were violated, the
Plaintiffs, indeed, stated a claim under 42 U.S.C. § 1983      Court would inevitably have to engage in a factual
because they have adequately alleged Defendants Dalton         inquiry regarding the custodial placement of BMD with
and Danaher are state actors (Dkt. No. 5 at 4); and (3) the    Defendant Dalton. The Court might, for example, need
action is not time-barred because the state court “matter      to evaluate the same facts the state court did in making
has been ongoing for the past seven years.” (Dkt. No. 5        its custody determination in the first place. Doing so,
at 4.)                                                         however, would violate the general rule that domestic
                                                               relations matters are primarily matters for state courts.
In accordance with N.D.N.Y. L.R. 72.1(c), the Court
finds the first and second objections are specific in nature    *8 Third, Plaintiffs' action appears largely duplicative of
because Plaintiffs identified the portions of Magistrate       two previously filed actions: (1) Deuel v. Dalton, 06–CV–
Judge Treece's Report–Recommendation to which they             0234, Complaint (M.D. Tenn. filed March 23, 2006); and
object with particularity, and Plaintiffs cited (albeit        (2) Deuel v. Dalton, 11–CV–0466, Complaint (M.D. Tenn.
improper) legal authority in an effort to support their        filed May 16, 2011). While the first of these two actions
objections. (See generally Dkt. No. 5.) As a result, the
                                                               appears to have been dismissed only without prejudice, 15
Court subjects those portions of Magistrate Judge Treece's
                                                               the second of these two actions is still pending in the
Report–Recommendation to which Plaintiffs object to a
                                                               Middle District of Tennessee-contributing to the waste
de novo review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. § 636(b)
                                                               of judicial resources, and running the risk of inconsistent
(1) (C).
                                                               rulings and preclusion by collateral estoppel. 16 The Court
Plaintiffs' third objection, however, is only general          notes that in May 20011 an Order was issued in the second
in nature. Although Plaintiffs specifically identify the       action, referring the case to a magistrate judge for a review
portion of the Report–Recommendation to which they             of whether the action is frivolous. Deuel v. Dalton, 11–CV–


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

0466, Order (M.D. Tenn. filed May 18, 2011) (Trauger,
                                                                       Fifth, and finally, Plaintiffs' request for leave to amend
J.). As a result, this action is dismissed based also on this
                                                                       their Complaint is denied because the numerous pleading
alternative ground.
                                                                       defects in Plaintiff's Complaint are substantive rather than
Fourth, Plaintiffs' claims against New York State Unified              formal. 19 As a result, the Court sees no need to sua
Court System and Cholakis are barred by the Eleventh                   sponte grant Plaintiffs leave to amend those claims before
Amendment and the doctrine of absolute immunity. 17                    it dismisses them. 20
Similarly, Plaintiffs' claims against Defendant Danaher
are barred by the doctrine of qualified immunity (if                   ACCORDINGLY, it is
not also the doctrine of absolute immunity). Moreover,
Plaintiffs' Complaint does not allege facts plausibly                  ORDERED that Magistrate Judge Treece's Report–
suggesting that Defendant Dalton is a state actor for                  Recommendation (Dkt. No. 4) is ACCEPTED and
purposes of 42 U.S.C. § 1983. Furthermore, Plaintiffs'                 ADOPTED in its entirety; and it is further
Complaint does not allege facts plausibly suggesting the
personal involvement of Defendants John and Jane Does                  ORDERED that Plaintiffs' Complaint (Dkt. No. 1) is
1–100 and ABC Corp's 1–100 in any of the violations                    DISMISSED in its entirety.
alleged. (See generally Dkt. No. 1.) Finally, Plaintiffs'
Complaint does not allege facts plausibly suggesting                   The Court certifies, for purposes of 28 U.S.C. § 1915(a)
that Plaintiff Lorraine Deuel has standing to assert                   (3), that any appeal taken from this Decision and Order
any claims in this action (or even that she bears any                  would not be taken in good faith.
familial or custodial relationship to BMD). (Id.) 18 Simply
stated, additional pleading defects plague Plaintiffs' claims          All Citations
against each of the Defendants in this action, as well as
each of the claims asserted by Plaintiff Lorraine Deuel.               Not Reported in F.Supp.2d, 2012 WL 235523
As a result, this action is dismissed based also on this
alternative ground.


Footnotes
1      See also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir.2002) (“Although Mario filed objections to the
       magistrate's report and recommendation, the statement with respect to his Title VII claim was not specific enough to
       preserve this claim for review. The only reference made to the Title VII claim was one sentence on the last page of
       his objections, where he stated that it was error to deny his motion on the Title VII claim ‘[f]or the reasons set forth in
       Plaintiff's Memorandum of Law in Support of Motion for Partial Summary Judgment.’ This bare statement, devoid of any
       reference to specific findings or recommendations to which he objected and why, and unsupported by legal authority,
       was not sufficient to preserve the Title VII claim.”).
2      See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d Cir.1994) (“In objecting to a magistrate's report before
       the district court, a party has no right to present further testimony when it offers no justification for not offering the testimony
       at the hearing before the magistrate.”) [internal quotation marks and citations omitted]; Pan Am. World Airways, Inc. v.
       Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.1990) (district court did not abuse its discretion in denying plaintiff's
       request to present additional testimony where plaintiff “offered no justification for not offering the testimony at the hearing
       before the magistrate”); cf. U.S. v. Raddatz, 447 U.S. 667, 676, n. 3, 100 S.Ct. 2406, 65 L.Ed.2d 424 (1980) (“We conclude
       that to construe § 636(b)(1) to require the district court to conduct a second hearing whenever either party objected
       to the magistrate's credibility findings would largely frustrate the plain objective of Congress to alleviate the increasing
       congestion of litigation in the district courts.”); Fed.R.Civ.P. 72(b), Advisory Committee Notes: 1983 Addition (“The term
       ‘de novo’ does not indicate that a secondary evidentiary hearing is required.”).
3      See also Brown v. Peters, 95–CV–1641, 1997 WL 599355, at *2–3 (N.D.N.Y. Sept.22, 1997) (Pooler, J.) [collecting
       cases], aff'd without opinion, 175 F.3d 1007 (2d Cir.1999); Vargas v. Keane, 93–CV–7852, 1994 WL 693885, at *1
       (S.D.N.Y. Dec.12, 1994) (“[Petitioner's] general objection [that a] Report ... [did not] redress the constitutional violations
       [experienced by petitioner] ... is a general plea that the Report not be adopted ... [and] cannot be treated as an objection




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                      6
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

      within the meaning of 28 U.S.C. § 636.”), aff'd, 86 F.3d 1273 (2d Cir.), cert. denied, 519 U.S. 895, 117 S.Ct. 240, 136
      L.Ed.2d 169 (1996).
4     See Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers or arguments does not constitute an
      adequate objection under either Fed.R.Civ.P. 72(b) or Local Civil Rule 72.3(a)(3).”); Camardo v. Gen. Motors Hourly–Rate
      Emp. Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992) (explaining that court need not consider objections that merely
      constitute a “rehashing” of the same arguments and positions taken in original papers submitted by the magistrate judge);
      accord, Praileau v. Cnty. of Schenectady, 09–CV–0924, 2010 WL 3761902, at *1, n. 1 (N.D.N.Y. Sept. 20, 2010 (McAvoy,
      J.); Hickman ex rel. M.A.H. v. Astrue, 07–CV–1077, 2010 WL 2985968, at *3 & n. 3 (N.D.N.Y. July 27, 2010) (Mordue,
      C.J.); Almonte v. N.Y.S. Div. of Parole, 04–CV–0484, 2006 WL 149049, at *4 (N.D.N.Y. Jan.18, 2006) (Sharpe, J.).
5     See also Batista v. Walker, 94–CV–2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted
      to adopt those sections of [a magistrate judge's] report to which no specific objection is made, so long as those sections
      are not facially erroneous.” [internal quotations marks omitted.] ).
6     See Pino v. Ryan, 49 F.3d 51, 54 (2d Cir.1995) (“Nothing ... suggests that an affirmative defense appearing on the face
      of a complaint may not be the basis for a sua sponte dismissal under section 1915(d) [section 1915(e) as amended] prior
      to service of te complaint.”); accord, Pratts v. Coombe, 49 F. App'x 392, 393 (2d Cir.2003).
7     See Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.1988) (holding that a complaint that repeats pending or previously
      litigated claims “may be considered abusive” and dismissed under the authority of Section 1915[e] ); Buckenberger v.
      Reed, 10–CV–0856, 2010 WL 1552672, at *1 (E.D.La. Mar.16, 2010) (recommending dismissal of complaint asserting
      claims which were duplicative of those in a pending action as “malicious”); Smith v. Ferrell, 09–CV–0466, 2010 WL
      653798, at *2–3 (S.D.Ala. Feb.18, 2010) (dismissing action because claims were duplicative of those in another pending
      action); Williams v. Bunn, 06–CV–0466, 2007 WL 1703816, at *2 (W.D.N.Y. Jun.7, 2007) (dismissing “religious claim”
      with prejudice because it was “repetitive of a claim twice brought previously and dismissed for plaintiff's failure to serve);
      Hahn v. Tarnow, 06–CV–12814, 2006 WL 2160934, at *1 (E.D.Mich. July 31, 2006) (dismissing complaint as “repetitive,
      malicious and frivolous, and duplicative”); Blake v. Bentsen, 95–CV–2227, 1995 WL 428694, at *2 (E.D.N.Y. Jul.11,
      1995) (dismissing “repetitious litigation” as abusive and malicious); Denton v. Hernandez, 504 U.S. 25, 30, 112 S.Ct.
      1728, 118 L.Ed.2d 340 (1992) (recognizing Congress's concern in 28 U.S.C. § 1915 that “a litigant whose filing fees and
      court costs are assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing frivolous,
      malicious, or repetitive lawsuits.”).
8     The Second Circuit affirmed the dismissal of an action which “substantially duplicate[d]” the conspiracy claim asserted
      in a prior action, notwithstanding the fact that the the conspiracy claim in the first action was dismissed as insufficiently
      pleaded and plaintiff was afforded an opportunity to amend, because “[plaintiff's] recourse is to appeal that decision after
      judgment is entered in that case, not to file a duplicative second complaint.” Brown v. Plansky, 24 F. App'x 26, 28 (2d
      Cir.2001).
9     The rule against duplicative litigation is distinct from, but related to, the doctrine of claim preclusion or res judicata, and
      the two doctrines serve some of the same policies. As the Supreme Court stated over 100 years ago in United States
      v. The Haytian Republic, 154 U.S. 118, 14 S.Ct. 992, 38 L.Ed. 930 (1894), “[T]he true test of the sufficiency of a plea of
      ‘other suit pending’ in another forum [i]s the legal efficacy of the first suit, when finally disposed of, as ‘the thing adjudged,’
      regarding the matters at issue in the second suit.” Id. at 124.
10    See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–9 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit cases);
      Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).
11    See Vega, 610 F.Supp.2d at 196, n. 10 (citing Supreme Court and Second Circuit cases); Rusyniak, 629 F.Supp.2d at
      214 & n. 34 (citing Second Circuit cases).
12    It should be emphasized that Fed.R.Civ.P. 8's plausibility standard, explained in Twombly, was in no way retracted or
      diminished by the Supreme Court's decision (two weeks later) in Erickson v. Pardus, in which (when reviewing a pro
      se pleading) the Court stated, “Specific facts are not necessary” to successfully state a claim under Fed.R.Civ.P. 8(a)
      (2). Erickson v. Pardus, 551 U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007) [emphasis added]. That statement
      was merely an abbreviation of the often-repeated point of law—first offered in Conley and repeated in Twombly—that
      a pleading need not “set out in detail the facts upon which [the claim is based]” in order to successfully state a claim.
      Twombly, 127 S.Ct. 1965, n. 3 (citing Conley, 355 U.S. at 47) [emphasis added]. That statement did not mean that all
      pleadings may achieve the requirement of “fair notice” without ever alleging any facts whatsoever. Clearly, there must
      still be enough fact set out (however set out, whether in detail or in a generalized fashion) to raise a right to relief above
      the speculative level to a plausible level. See Rusyniak, 629 F.Supp.2d at 214 & n. 35 (explaining holding in Erickson ).
13    See also Flemming v. Wurzberger, 322 F. App'x 69, 71 (2d Cir.2009); Curtis, 226 F.3d at 138.



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

14    See also Zerilli v. Evening News Ass'n, 628 F.2d 217, 222 (D.C.Cir.1980); Walton v. Eaton Corp., 563 F.2d 66, 70 (3d
      Cir.1977) (en banc ).
15    Deuel v. Dalton, 06–CV–0234, Memorandum and Order (M.D. Tenn. filed August 15, 2006) (Trauger, J.). See also
      Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 (2d Cir.1999) (“[W]here a court lacks subject matter jurisdiction,
      it also lacks the power to dismiss with prejudice.”).
16    For example, both the second action and the action before this Court present claims against Frank Dalton, John and Jane
      Does 1–100, and ABC Corp's 1–100, for violation of the Due Process and Equal Protection Clauses of the Fourteenth
      Amendment (as well as fraud and conspiracy), arising from, inter alia, the unfavorable rulings Plaintiff Loriann Deuel
      received in child-custody proceedings in New York State court from 2002 to 2004 due to the alleged misconduct of
      Dalton, Family Court Judge Catherine Cholakis and Law Guardian Phillip J. Danaher. See Deuel v. Dalton, 11–CV–0466,
      Complaint, at 4–5, 9–12, 15–18, 30–32 (M.D. Tenn. filed May 16, 2011).
17    The Court notes that, in their Objections and Complaint, Plaintiffs' acknowledge that (1) their claims against Defendant
      Cholakis are barred by the doctrine of absolute immunity, and (2) their claims against Defendant New York State Unified
      Court System are based on their claims against Defendant Cholakis (pursuant to the doctrine of respondeat superior).
      (Dkt. No. 5, at 6; Dkt. No. 1, at 31.)
18    The Court notes that Plaintiffs' argument in their Objections that Lorraine Deuel was a party to “a recent appellate decision”
      is simply not sufficient to state the claims in question. (Dkt. No. 5, at 6.)
19    For example, lack of subject-matter jurisdiction and the expiration of the statute of limitations are substantive defects. See
      U.S. ex rel. Phipps v. Comprehensive Comty. Dev. Corp., 152 F.Supp.2d 443, 455 (S.D.N.Y.2001) (“[I]t is not appropriate
      to grant Phipps's request [for leave to amend the Complaint] because the Court has determined that it does not have
      subject matter jurisdiction over this action.”); Chan v. Reno, 916 F.Supp. 1289, 1302 (S.D.N.Y.1996) (“An amendment is
      considered futile if the amended pleading fails to state a claim or would be subject to a successful motion to dismiss on
      some other basis. As will be discussed herein, [the proposed amended complaint] ... presents a non-justiciable claim and
      fails to present this Court with subject matter jurisdiction. Therefore, because [the proposed amended complaint] would
      be subject to a successful motion to dismiss ..., amendment would be futile.”); Grace v. Rosenstock, 228 F.3d 40, 53 (2d
      Cir.2000) ( “Amendment would likely be futile if ... the claims the plaintiff sought to add would be barred by the applicable
      statute of limitations.”); accord, In re WorldCom, Inc. Securities Litigation, 303 F.Supp.2d 385, 390 (S.D.N.Y.2004).
20    See Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (finding that denial of leave to amend is not
      abuse of discretion where amendment would be futile); Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)
      (“Where it appears that granting leave to amend is unlikely to be productive, ... it is not an abuse of discretion to deny
      leave to amend.”) (citations omitted); Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The problem with Cuoco's
      causes of action is substantive; better pleading will not cure it. Repleading would thus be futile. Such a futile request to
      replead should be denied.”) (citation omitted); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir.1991)
      (“Of course, where a plaintiff is unable to allege any fact sufficient to support its claim, a complaint should be dismissed
      with prejudice.”) (citation omitted); Health–Chem Corp. v. Baker, 915 F.2d 805, 810 (2d Cir.1990) (“[W]here ... there is
      no merit in the proposed amendments, leave to amend should be denied”); Brown v. Peters, 95–CV–1641, 1997 WL
      599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.) (“[T]he court need not grant leave to amend where it appears that
      amendment would prove to be unproductive or futile.”).


End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Widad v. Brooklyn Public Library, Not Reported in F.Supp.3d (2015)


                                                              making yourself look like a fool.” (Id .) Thereafter, Jane
                                                              Doe began pushing the laptop cart towards Plaintiff. (Id.)
                 2015 WL 7159796
                                                              Plaintiff tried to push the cart back towards Jane Doe, but
   Only the Westlaw citation is currently available.
                                                              Jane Doe continued pushing the cart “so hard” towards
            United States District Court,
                                                              Plaintiff. (Compl.2.) At some point, the incident ended
                  E.D. New York.
                                                              and Plaintiff returned to the restroom. (Id.)
               Laila WIDAD, Plaintiff,
                         v.                                   Eventually, Plaintiff spoke to a BPL manager who told
            BROOKLYN PUBLIC LIBRARY                           Plaintiff that according to a witness, Plaintiff “got into
                                                              [Jane Doe's] face.” (Id.) Plaintiff asserts that someone
              and Jane Doe, Defendants.
                                                              “made this ‘witness' up,” and, at the time, Plaintiff tried
                  No. 15–CV–4312 (MKB).                       to show the manager that she and Jane Doe had been
                            |                                 separated by the laptop cart and, therefore, “it would
                   Signed Nov. 13, 2015.                      be impossible for [Plaintiff] to be ‘in her face.’ ” (Id.)
                                                              As Plaintiff demonstrated this for the manager, Jane
Attorneys and Law Firms                                       Doe began attacking Plaintiff again, and “started to hit
                                                              [Plaintiff] with the laptop table again.” (Id.) Plaintiff
Laila Widad, Brooklyn, NY, pro se.                            asserts that the “last time [Jane Doe] pushed the lap[top]
                                                              table at [Plaintiff] ... [Jane Doe] got up,” which then caused
                                                              Plaintiff to get “so angry, that [she] walked up to [Jane
             MEMORANDUM & ORDER                               Doe] to yell at her....” (Id.) Thereafter, Jane Doe continued
                                                              attacking Plaintiff, pulling her hair and injuring her head.
MARGO K. BRODIE, District Judge.
                                                              (Id.) According to Plaintiff, she spoke with the police, but
 *1 On July 22, 2015, Laila Widad, proceeding pro             they refused to do anything because they believed Plaintiff
se, commenced this action against the Brooklyn Public         was involved in a fight. (Id.) In light of these events,
Library (“BPL”) and Jane Doe, an unnamed BPL                  Plaintiff seeks damages in the amount of three million
employee, for damages arising from a physical altercation     dollars. (Id.)
involving Plaintiff and Jane Doe. The Court grants
Plaintiff's request to proceed in forma pauperis solely for
                                                                II. Discussion
the purpose of this Order and dismisses the Complaint.
Plaintiff is granted thirty (30) days from the date of this      a. Standard of review
Memorandum and Order to file an amended complaint.            A complaint must plead “enough facts to state a claim
                                                              to relief that is plausible on its face.” Bell Atl. Corp. v.
                                                              Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d
  I. Background
                                                              929 (2007). A claim is plausible “when the plaintiff
On or about July 14, 1 while visiting the BPL branch          pleads factual content that allows the court to draw the
located at Mother Gaston Boulevard in Brooklyn, New           reasonable inference that the defendant is liable for the
York, Plaintiff informed the library's front desk that the    misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57,
women's restroom had no toilet paper. (Compl.1.) At           63 (2d Cir.2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
Plaintiff's request, a BPL employee at the front desk         678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). Although
provided Plaintiff with paper towels. (Id.) As Plaintiff      all allegations contained in the complaint are assumed to
returned to the restroom, she overheard Jane Doe exclaim,     be true, this tenet is “inapplicable to legal conclusions.”
“She's so rude, you should've given her nothing.” (Id.)       Iqbal, 556 U.S. at 678. In reviewing a pro se complaint,
Soon thereafter, Plaintiff returned to the front desk to      the court must be mindful that a plaintiff's pleadings
request additional paper towels and ask for Jane Doe's        should be held “to less stringent standards than formal
name. (Id.) Jane Doe refused to provide her name. (Id.) At    pleadings drafted by lawyers.” Erickson v. Pardus, 551
that time, although Plaintiff and Jane Doe were physically    U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per
separated by a “laptop cart,” Jane Doe told Plaintiff to      curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 104–
“get out of her face,” and stated, “You need to stop          105, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)); see Harris v.


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Widad v. Brooklyn Public Library, Not Reported in F.Supp.3d (2015)


Mills, 572 F.3d 66, 72 (2d Cir.2009) (noting that even            complaint alleged that Lovejoy and the defendant resided
after Twombly, the court “remain[s] obligated to construe         in New York, thereby precluding diversity jurisdiction.”).
a pro se complaint liberally”). Nevertheless, the Court is        For purposes of diversity of citizenship, a corporation is
required to dismiss sua sponte an in forma pauperis action        a citizen of its state of incorporation and the state of its
if the Court determines it “(i) is frivolous or malicious; (ii)   principal place of business. 28 U.S.C. § 1332(c)(1); see also
fails to state a claim on which relief may be granted; or (iii)   Bayerische Landesbank, 692 F.3d at 48.
seeks monetary relief against a defendant who is immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also Abbas      Here, to the extent Plaintiff seeks to bring state law
v. Dixon, 480 F.3d 636, 639 (2d Cir.2007). Additionally,          claims against the BPL and Jane Doe, the Court lacks
if the Court “determines at any time that it lacks subject-       diversity jurisdiction over such claims as the parties are not
matter jurisdiction, the Court must dismiss the action.”          diverse. The BPL is a corporation chartered by the New
Fed.R.Civ.P. 12(h)(3); see also Cortlandt St. Recovery            York State legislature and operating exclusively in New
Corp. v. Hellas Telecomms., S.À .R.L., 790 F.3d 411 (2d           York State. See BPL, Articles of Incorporation, available
Cir.2015) (A district court may dismiss an action for             at http://www.bklynlibrary.org/sites/ default/files/files/
lack of subject matter jurisdiction pursuant to Rule 12(b)        pdf/trustees/Articles-of-Incorporation.pdf; Brooklyn Pub.
(1) when the court “lacks the statutory or constitutional         Library v. City of New York, 250 N.Y. 495, 497–501, 166
power to adjudicate it ....” (quoting Makarova v. United          N.E. 179 (1929) (detailing the founding and history of the
States, 201 F.3d 110, 113 (2d Cir.2000))).                        BPL). 2 As a result, the BPL is a citizen of New York.
                                                                  According to the Complaint, Plaintiff is also a citizen of
                                                                  New York. (Compl.1.) Although Plaintiff does not allege
   b. The court lacks subject matter jurisdiction over
                                                                  Jane Doe's citizenship, even if she was not a citizen of
   Plaintiff's state law claims
                                                                  New York, the lack of complete diversity between Plaintiff
 *2 Plaintiff appears to attempt to allege common law
                                                                  and the BPL destroys any basis for the Court to exercise
claims for assault, battery or another intentional tort.
                                                                  diversity jurisdiction over Plaintiff's claims as currently
However, the Complaint fails to plead the Court's subject
                                                                  pleaded. See Pa. Pub. Sch. Emps.' Ret. Sys., 772 F.3d
matter jurisdiction over such claims.
                                                                  at 117–18. Accordingly, Plaintiff's state law claims are

Federal-question jurisdiction gives federal courts                dismissed. 3
jurisdiction over “all civil actions arising under the
Constitution, laws, or treaties of the United States.”
                                                                     c. Plaintiff has failed to state a federal claim pursuant to
Bounds v. Pine Belt Mental Health Care Res., 593 F.3d
                                                                     42 U.S.C. § 1983
209, 215 (2d Cir.2010) (quoting 28 U.S.C. § 1331).
                                                                   *3 Liberally construing the Complaint, Plaintiff
Additionally, courts may exercise jurisdiction over state
                                                                  attempts to allege a federal claim under 42 U.S.C. §
law claims where plaintiff and defendant are of diverse
                                                                  1983. Although the Court has subject matter jurisdiction
citizenship, and “the matter in controversy exceeds the
                                                                  over claims brought pursuant to section 1983, Plaintiff's
sum or value of $75,000, exclusive of interest and costs.”
                                                                  allegations in the Complaint fail to state a section 1983
28 U.S.C. § 1332(a); see also Bayerische Landesbank, N.Y.
                                                                  claim.
Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48
(2d Cir.2012) (Diversity jurisdiction exists “between, inter
                                                                  A claim for relief pursuant to 42 U.S.C. § 1983 must
alia, ‘citizens of a State and citizens or subjects of a
                                                                  allege facts showing that the challenged conduct was
foreign state.’ ” (quoting 28 U.S.C. § 1332(a))). However,
                                                                  “committed by a person acting under color of state law.”
before the Court may exercise subject matter jurisdiction,
                                                                  42 U.S.C. § 1983. Section 1983 “constrains only state
there must be complete diversity of citizenship between
                                                                  conduct, not the ‘acts of private persons or entities.’ ”
all plaintiffs and all defendants. Pa. Pub. Sch. Emps.'
                                                                  Hooda v. Brookhaven Nat. Lab., 659 F.Supp.2d 382, 393
Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117–18
                                                                  (E.D.N.Y.2009) (quoting Rendell–Baker v. Kohn, 457 U.S.
(2d Cir.), as amended, (Nov. 12, 2014) (“Subject matter
                                                                  830, 837, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982)); see also
jurisdiction is based on 28 U.S.C. § 1332, which requires
                                                                  Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50,
‘complete diversity,’ i.e. all plaintiffs must be citizens of
                                                                  119 S.Ct. 977, 143 L.Ed.2d 130 (1999) (“[T]he under-color-
states diverse from those of all defendants.”); Lovejoy
                                                                  of-state-law element of § 1983 excludes from its reach
v. Watson, 475 F. App'x 792, 792 (2d Cir.2012) (“The


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Widad v. Brooklyn Public Library, Not Reported in F.Supp.3d (2015)


merely private conduct, no matter how discriminatory             even state creation); Lynch v. Southampton Animal Shelter
or wrongful.”) (internal quotation marks and citation            Found. Inc., 971 F.Supp.2d 340, 349–50 (E.D.N.Y.2013)
omitted); Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 173,       (examining compulsion test).
92 S.Ct. 1965, 32 L.Ed.2d 627 (1972). “Because the United
States Constitution regulates only the Government, not            *4 Plaintiff has not alleged any facts from which
private parties, a litigant claiming that his constitutional     the Court could infer that the BPL is a state actor
rights have been violated must first establish that the          under any of these tests. Moreover, several courts in
challenged conduct constitutes state action.” Flagg v.           this Circuit had found that the BPL and other public
Yonkers Sav. & Loan Ass'n, 396 F.3d 178, 186 (2d                 libraries are not state actors for purposes of section
Cir.2005) (internal quotation marks omitted) (quoting            1983 liability. See Neptune v. Brooklyn Pub. Library,
United States v. Int'l. Bhd. of Teamsters, 941 F.2d 1292,        No. 12–CV–5948, 2012 WL 6094140, at *2 (E.D.N.Y.
1295 (2d Cir.1991)).                                             Dec. 7, 2012) (“[T]he Brooklyn Public Library does not
                                                                 act under color of state law.” (citing Breytman v. N.Y.
The conduct of a nominally private entity may be                 Pub. Library, No. 05–CV–10453, 2007 WL 541693, at *2
attributed to the state, satisfying the state action             (S.D.N.Y. Feb.21, 2007))); Breytman, 2007 WL 541693, at
requirement, if:                                                 *2 (“[T]he New York City Library is not a governmental
                                                                 institution.” (citations omitted); Gilliard v. N.Y. Pub.
  (1) the entity acts pursuant to the “coercive power”           Library Sys., 597 F.Supp. 1069, 1074–75 (S.D.N.Y.1984)
  of the state or is “controlled” by the state (“the             (“[Plaintiff's] bare assertion that the Library is a ‘quasi-
  compulsion test”); (2) when the state provides                 governmental entity’ is not enough to overcome a judicial
  “significant encouragement” to the entity, the entity is a     determination of the Library's independence from the
  “willful participant in joint activity with the [s]tate,” or   State.” (citing N.Y. Pub. Library v. PERB, 45 A.D.2d 271,
  the entity's functions are “entwined” with state policies      357 N.Y.S.2d 522, 525 (App.Div.1974), aff'd, 37 N.Y.2d
  (“the joint action test” or “close nexus test”); or (3)        752, 374 N.Y.S.2d 625, 337 N.E.2d 136 (1975))).
  when the entity “has been delegated a public function
  by the [s]tate,” (“the public function test”).                 Here, because Plaintiff fails to allege that the BPL or Jane
                                                                 Doe were state actors, Plaintiff fails to state a section 1983
Sybalski v. Indep. Grp. Home Living Program, Inc., 546
                                                                 claim against the BPL and Jane Doe. Accordingly, to the
F.3d 255, 257 (2d Cir.2008) (alterations in original)
                                                                 extent Plaintiff attempts to bring a section 1983 claim
(citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic
                                                                 against Defendants, it is dismissed.
Ass'n, 531 U.S. 288, 296, 121 S.Ct. 924, 148 L.Ed.2d
807 (2001)); see Sykes v. Bank of Am., 723 F.3d 399,
406 (2d Cir.2013) (“The question is whether the private             d. Leave to amend
actor's conduct has sufficiently received the imprimatur         Mindful of Plaintiff's pro se status, the Court grants
of the State so as to render it an action of the State           Plaintiff thirty (30) days from the date of this
for purposes of § 1983.” (citation and internal quotation        Memorandum and Order to amend her Complaint to
marks omitted)). Each of the three avenues requires a            allege either this Court's subject matter jurisdiction over
fact-specific inquiry into the challenged conduct, and in        her common law claims or to state a plausible claim
order to find state action, a court must determine that          pursuant to 42 U.S.C. § 1983.
the specific actions of which a plaintiff complains can be
fairly deemed that of the state. See Grogan v. Blooming
Grove Volunteer Ambulance Corps, 768 F.3d 259, 265 (2d              III. Conclusion
Cir.2014) (citing Flagg Bros., Inc. v. Brooks, 436 U.S. 149,     For the reasons stated above, the Complaint is dismissed
159, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978)) (examining            for failure to state a claim pursuant to 28 U.S.C. § 1915(e)
public function test, noting that the function performed by      (2)(B). Plaintiff is granted thirty (30) days from the date of
the private entity must have historically been “an exclusive     this Memorandum and Order to re-plead her Complaint
prerogative” of the state); Cooper v. U.S. Postal Serv., 577     as specified above. The Court certifies pursuant to 28
F.3d 479, 491–92 (2d Cir.2009) (examining joint action           U.S.C. § 1915(a)(3) that any appeal would not be taken in
test, noting that state action cannot be premised solely         good faith and therefore in forma pauperis status is denied
on subjection to state regulation, funding, licensing or


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Widad v. Brooklyn Public Library, Not Reported in F.Supp.3d (2015)



for purpose of an appeal. Coppedge v. United States, 369
U.S. 438, 444–45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).                 All Citations

SO ORDERED:                                                          Not Reported in F.Supp.3d, 2015 WL 7159796


Footnotes
1     Plaintiff does not specify the year she visited the BPL.
2     The BPL's website makes its Articles of Incorporation publicly available. The Court takes judicial notice of these
      documents, and may consider them in determining whether the Court has subject matter jurisdiction. Wells Fargo Bank,
      N.A. v. Wrights Mill Holdings, LLC, –––F.Supp.3d ––––, ––––, 2015 WL 5122590, at *8 (S.D.N.Y. Aug.31, 2015) (“[F]or
      purposes of a 12(b)(6) motion to dismiss, a court may take judicial notice of information publicly announced on a party's
      website, as long as the website's authenticity is not in dispute and it is capable of accurate and ready determination.”);
      Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F.Supp.3d 336, 347 (S.D.N.Y.2014) (“This Court ... may take judicial
      notice of the information contained on Defendant's own website.”).
3     Plaintiff alleges that “[t]he jurisdiction of the Court is invoked pursuant to 28 U.S.C. § 1391.” (Compl.1.) Section 1391,
      however, addresses the proper venue in which Plaintiff may bring her action if the requisite subject matter jurisdiction
      exists. 28 U.S.C. § 1391.


End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
